Citation Nr: 1742200	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an extraschedular rating in excess of 20 percent for residuals of a comminuted fracture of the right navicular, with degenerative joint disease (hereinafter "right wrist disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the case now resides with the RO in Denver, Colorado.

In a February 2017 decision, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for a right wrist disability, on a schedular basis.  The Board remanded the claim for referral to the Director of Compensation Service for extraschedular consideration.  In a March 2017 administrative decision, the Director of Compensation Service granted entitlement to an extraschedular evaluation of the Veteran's right wrist disability and assigned an additional 10 percent, increasing the disability rating from 10 to 20 percent on an extraschedular basis.  A March 2017 rating decision implemented the Director of Compensation for Service's decision and a supplemental statement of the case was issued in March 2017.  This matter is returned to the Board for further consideration.


FINDINGS OF FACT

1. In March 2017, the Director of Compensation Service granted entitlement to an additional 10 percent extraschedular rating to be combined with the schedular 10 percent evaluation for a right wrist disability.

2. The Veteran's right wrist disability does not cause marked interference with occupational function beyond that contemplated by the degree of impairment assigned with the current 20 percent extraschedular rating. 




CONCLUSION OF LAW

The criteria for an extraschedular rating in excess of 20 percent for right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1), 4.71a, Diagnostic Codes 5214, 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in September 2010.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a February 2017 decision, the Board remanded the claim for additional development, specifically, that the Agency of Original Jurisdiction (AOJ) prepare a summary and refer the right wrist disability claim to the Director of Compensation Service for extraschedular consideration.  A decision was reached by the Director of Compensation Service in March 2017.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's February 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.





II.  Increased Rating on an Extraschedular Basis

A.  Factual Background

The relevant medical evidence and lay evidence of record consists of the Veteran's VA treatment records, reports of VA examinations conducted in October 2010, December 2014, and April 2016, and additional statements by the Veteran in support of his claim.

The Veteran's service treatment records (STRs) show the Veteran fractured his right wrist playing football during service, which required a cast for 18 months.  The Veteran's symptoms included tenderness to palpation and a mild decrease in thumb range of motion.

VA treatment records post-service show the Veteran experienced increased pain in his right wrist when lifting heavy objects.  He reported that his job duties included lifting heavy tires on a daily basis.

The report of the October 2010 VA examination reflects that the Veteran reported symptoms of pain, stiffness, and weakness in his right wrist.  He indicated he is right-handed and experienced flare-ups on a moderate level each week, lasting one to two days.  His flare-ups occurred as a result of exercise or lifting heavy objects.  The examiner found no evidence of arthritis or ankylosis.  The Veteran had normal range of motion in his right wrist.  He stated that he worked in the area of construction in security.  The examiner found there were significant effects from the Veteran's right wrist disability on his usual occupation, impacted primarily by pain.  As a result of the pain experienced in his right wrist, the Veteran reported he was assigned different duties at work.

The report of the November 2014 VA examination reflects that the Veteran reported  symptoms of pain, stiffness, and weakness in his right wrist.  The Veteran did not report flare-ups in his right wrist.  The examiner found no evidence of ankylosis.  X-rays showed degenerative changes evidencing osteoarthritis in the Veteran's right wrist.  The examiner noted that these degenerative changes illustrated a progression in the Veteran's diagnosis.  The Veteran had normal range of motion in his right wrist, however, pain was noted during range of motion exercises pertaining to palmar flexion, dorsiflexion, ulnar deviation, and radial deviation.  Palpatory tenderness was noted throughout the right wrist joint.  Muscle strength in his right wrist was 5/5.  The examiner noted that repetitive gripping and grasping of objects worsened the Veteran's symptoms in his right wrist and that his ability to lift and carry large and heavy objects was limited.  

The April 2016 VA examination report reflects that the Veteran reported symptoms of constant pain in his right wrist.  He stated that his pain level was a 6 to 7 out of 10, but that when he picked up objects or flexed his wrist, his pain level was a 10 out of 10.  The Veteran reported that he could not lift heavy items with his right hand and that he tried to avoid using his right hand altogether.  The Veteran had normal range of motion in his right wrist, however, pain was noted during range of motion exercises.  Tenderness was found at the base of the Veteran's thumb and the dorsal aspect of his right wrist.  The examiner found no evidence of ankylosis, and the Veteran's muscle strength in his right wrist was 5/5.  Regarding functional impact of the Veteran's right wrist disability, the examiner stated that the Veteran would be unable to perform a job that required him to grasp objects with his right hand.    
 
B.  Legal Principles and Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.

In February 2017, the Board referred the Veteran's claim to Director of Compensation Service for consideration of the assignment of an extraschedular rating for a right wrist disability.  38 C.F.R. § 3.321(b)(1) (2016).

In a March 2017 administrative decision, the Director of Compensation Service granted the Veteran's claim of entitlement to extraschedular evaluation for his service-connected right wrist disability in accordance with 38 C.F.R. § 3.321(b)(1).  In that decision, the Director of Compensation Service noted that the Veteran's right wrist disability impacted his ability to use his right hand to lift and grip objects and that this disability interferes with employment requiring the use of his right hand.  The Director of Compensation Service found that the Veteran's right wrist disability symptoms were not contemplated by the regular rating criteria and showed a disability level greater than the schedular rating criteria for assignment of a 10 percent evaluation.  Therefore, the Director assigned an extraschedular evaluation of 10 percent in addition to the schedular 10 percent rating assignment for the Veteran's right wrist disability.

In Kuppamala v. McDonald, 27 Vet. App. 447 (2015), the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating ?in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director of Compensation Service.  Kuppamala, 27 Vet. App. at 456.  The Veteran has been assigned a 20 percent rating for his right wrist on an extraschedular basis under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215. 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2016).  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2016).

DC 5215 (wrist, limitation of motion of) provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The 10 percent rating is the maximum rating provided under DC 5215.  38 C.F.R. § 4.71a (2016).  

DC 5214 (wrist, ankylosis of) is the only other diagnostic code which specifically references the wrist.  38 C.F.R. § 4.71a (2016).  Ankylosis is ?immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

Under DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint or joints involved.  When limitation of motion at the joint involved is noncompensable, a 10 percent rating is warranted.  As the Veteran has already been assigned a compensable rating for his wrist, this provision is not applicable.  

After a careful review of all evidence of record, the Board finds, that the symptomatology and occupational impairment caused by the Veteran's right wrist disability warrants an extraschedular evaluation in excess of 20 percent.

The Veteran's primary symptoms of pain, swelling, and stiffness in his right wrist  are encompassed by the schedular criteria, including his reported flare-ups of pain which  contributed to functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. 202.  Additionally, under DC 5214, a rating higher than 10 percent is available only if ankylosis is present, which is not the case here.

In this case, the Veteran has documented additional symptomatology which causes an impact on his functioning, including causing marked interference with work and his ability to perform activities of daily life, and these symptoms are not reasonably described in the rating criteria.  Due to the nature of the Veteran's job, he was required to lift heavy objects on a daily basis.  Because of the pain he experienced in his right wrist, the Veteran was assigned different duties at work.  As noted in the November 20014 VA examination report the Veteran's symptoms in his right wrist worsened whenever he had to grip or grasp an object.  He was limited in his ability to lift and carry heavy objects.  By the time of his April 2016 VA examination, the Veteran stated his pain level was a 6 to 7 out of 10 in his right wrist, producing constant pain, and that when he picked up an object or flexed his wrist, his pain level was at a maximum 10 out of 10.  He stated that he could no longer lift heavy objects with his right hand and that he avoided using his right hand altogether.  The examiner stated that the Veteran would be unable to perform any job requiring him to grasp an object with his right hand.  

The Board agrees with the assignment of a 20 percent evaluation for the wrist disorder on an extraschedular basis.  The Board finds that an evaluation in excess of 20 percent for that disorder is not warranted.  The wrist disorder impacts on the Veteran's ability to grasp objects with his right hand, particularly with respect to heavy objects.  Although this limits his ability to work with heavy objects, it does not have the same impact with respect to more sedentary positions, or ones that do not require manipulating heavy objects.  An extraschedular rating is determined based on the average impairment in earning capacity resulting from the unique disability picture.  Because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there is no guidance as to the specific rating that should be assigned in any particular case.  See Floyd v. Brown, 9 Vet. App. 88, 97 (1996).  The Board has sought to match the level of impairment caused by these extraschedular symptoms to the level of severity contemplated by the rating criteria for the disability, but that which the Board still finds provides guidance to how these extraschedular symptoms should be rated.  

In this regard, although ankylosis is not the same as the symptoms the Board is rating under this code, the Board finds that this code provides strong guidance for how to rate a disability of the same joint with this level of limitation.

Throughout the appeal period, the Veteran's range of motion has remained normal and his reported flare-ups have decreased.  The Board finds that the Veteran retains enough range of motion in his right wrist that a rating higher than 20 is not warranted.  The purpose of the rating criteria is to compensate for "impairment in earning capacity" caused by a service-connected disability.  38 C.F.R. § 4.1.  Here, the Veteran maintains full range of motion in his right wrist, and to the extent that his industrial capacity is lessened by his right wrist disorder, the extraschedular disability evaluation that the Veteran has now been assigned, and his current combined total disability rating, adequately reflect the impairment that the Veteran alleges.

In sum, the Board finds that although the Veteran's right wrist disability manifests with symptoms of functional impairment which is not reasonably described by the rating criteria and presents an exceptional or unusual disability picture which causes marked interference in the Veteran's occupational functioning, the disability picture is not more severe than would be expected from ankylosis at a 20 percent level.  Accordingly, an extraschedular evaluation in excess of 20 percent for the Veteran's right wrist disability is not warranted.



ORDER

An extraschedular rating in excess of 20 percent for right wrist disability is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


